Citation Nr: 0333963	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  94-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for renal cell carcinoma, 
including as a residual of exposure to Agent Orange in 
service.


REPRESENTATION

Appellant represented by:	Gary L. Beaver, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1969 to December 1971.  This matter comes before the 
Board of Veterans' Appeals (Board) by order of a United 
States Court of Appeals for Veterans Claims (Court) opinion 
dated March 30, 1999, which vacated, in pertinent part, a 
June 1996 Board decision and remanded the case for additional 
development.  The issue initially arose from an April 1994 
rating decision by the St. Louis, Missouri, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In November 
1999, the Board remanded the case for additional development.

In correspondence dated in April 2003 the appellant's 
attorney requested a copy of a "VA circular dated May 21, 
1991."  This matter is referred to the RO for appropriate 
action.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  A review of the record shows the appellant has 
not been notified of the VCAA and how it applies to his 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  In a subsequent decision the Federal 
Circuit also invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  Paralyzed Veterans of American v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (2003) (PVA).  It was noted 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  

In addition, in a November 1999 remand the Board (citing 
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); 
McCartt v. West, 12 Vet. App. 164 (1999)) noted that the 
Court had invalidated a VA policy holding that the automatic 
presumption of exposure to Agent Orange applies only to those 
veterans who served in Vietnam and who currently had one of 
the diseases listed at 38 C.F.R. § 3.309(e).  The Board 
notes, however, that VA law now provides that for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection under this section, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as redesignated and 
amended by the Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, § 201(c)(1)(C), 115 Stat. 976, 
988 (2001)).  Therefore, based upon the evidence of record, 
the Board finds it may be presumed that the veteran was 
exposed to Agent Orange during service in Vietnam.  The 
specific development and determination requested by the Board 
in the November 1999 remand is no longer required.  But see 
Stegall v. West, 11 Vet. App. 268 (1998).  

Under cover of correspondence dated in April 2003 the 
appellant's attorney submitted directly to the Board a large 
volume of additional material for consideration in connection 
with this appeal.  There is no indication that agency of 
original jurisdiction consideration of this evidence has been 
waived.  The attorney also stated, in essence, that he had 
obtained pertinent information from a doctor at the Bosch 
Institute in Stuttgart, Germany, and that he planned to 
obtain an additional opinion in support of the appellant's 
claim.  Therefore, additional development as to these matters 
is required prior to appellate review.  The RO should re-
adjudicate the case in light of all evidence added to the 
record since the December 2000 supplemental statement of the 
case.  

The Board also notes that the National Academy of Sciences 
(NAS) has stated that there is no information contained in 
the research reviewed for Update 2002 to change the 
conclusion that there is inadequate or insufficient evidence 
to determine whether an association exists between exposure 
to herbicides and renal cancer.  Taking account of the 
available evidence and NAS analysis, the Secretary has found 
that the credible evidence against an association between 
herbicide exposure and renal cancer outweighs the credible 
evidence for such an association, and he has determined that 
a positive association does not exist.  See 68 Fed. Reg. 
27,630 (May 20, 2003).

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, including that one year is provided 
for response.  

2.  The RO should request that the 
appellant or his attorney provide copies 
of any pertinent information received 
from the Bosch Institute in Stuttgart, 
Germany.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal 
(including all evidence obtained since 
the December 2000 supplemental statement 
of the case), with consideration of all 
applicable laws and regulations (to 
include the revised 38 U.S.C.A. § 1116).  
If the benefit sought remains denied, the 
appellant and his attorney should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




